DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 5-6 and 9-10 are pending in the After-Final Amendment filed 07/28/2021.
Applicant’s amendment to claim 5 has overcome the 35 USC 112(a) and 112(b) rejections of record, and put the Application in condition for allowance. 
Claims 5-6 and 9-10 are allowed.
Allowable Subject Matter
Claims 5-6 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to claim 5 has overcome the 35 USC 112(a) and 112(b) rejections of record, and put the Application in condition for allowance. See also Response to Arguments in the Final Rejection mailed 04/30/2021 for a discussion of Applicant’s persuasive arguments which overcame the prior art rejection of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713